UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00642 Deutsche International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2015 ITEM 1. REPORT TO STOCKHOLDERS February 28, 2015 Semiannual Report to Shareholders Deutsche International Value Fund Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Management Team 8 Portfolio Summary 10 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 23 Notes to Financial Statements 33 Information About Your Fund's Expenses 35 Advisory Agreement Board Considerations and Fee Evaluation 40 Account Management Resources 42 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary February 28, 2015 (Unaudited) Class A 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge –10.26% –4.71% 4.33% 1.25% Adjusted for the Maximum Sales Charge (max 5.75% load) –15.42% –10.19% 3.10% 0.56% Russell Global ex-U.S. Value Index† –5.76% –1.63% 6.28% 2.99% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge –10.98% 1.69% 0.54% Adjusted for the Maximum Sales Charge (max 5.75% load) –16.10% 0.50% –0.16% Russell Global ex-U.S. Value Index† –5.51% 4.27% 2.48% Class C 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge –10.57% –5.43% 3.56% 0.50% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –11.44% –5.43% 3.56% 0.50% Russell Global ex-U.S. Value Index† –5.76% –1.63% 6.28% 2.99% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge –11.61% 0.94% –0.20% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –11.61% 0.94% –0.20% Russell Global ex-U.S. Value Index† –5.51% 4.27% 2.48% Class S 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/15 No Sales Charges –10.11% –4.51% 4.58% 1.51% Russell Global ex-U.S. Value Index† –5.76% –1.63% 6.28% 2.99% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) No Sales Charges –10.87% 1.93% 0.78% Russell Global ex-U.S. Value Index† –5.51% 4.27% 2.48% Institutional Class 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/15 No Sales Charges –10.09% –4.40% 4.57% 1.52% Russell Global ex-U.S. Value Index† –5.76% –1.63% 6.28% 2.99% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) No Sales Charges –10.76% 1.96% 0.80% Russell Global ex-U.S. Value Index† –5.51% 4.27% 2.48% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2014 are 1.42%, 2.17%, 1.20% and 1.15% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on July 5, 2006. The performance shown for the index is for the time period of June 30, 2006 through February 28, 2015 (through December 31, 2014 for the most recent calendar quarter end returns), which is based on the performance period of the life of the Fund. On June 21, 2010, the Fund was renamed DWS Dreman International Value Fund and adopted its current investment policies. On August 11, 2014, the Fund was renamed Deutsche International Value Fund. Performance prior to June 21, 2010 should not be considered representative of the present Fund due to its change in investment policy. † The Russell Global ex-U.S. Value Index measures the performance of the global equity market based on all investable equity securities, excluding companies assigned to the United States. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. ‡ Total returns shown for periods less than one year are not annualized. Class A Class C Class S Institutional Class Net Asset Value 2/28/15 $ 8/31/14 $ Distribution Information as of 2/28/15 Income Dividends, Six Months $ Portfolio Management Team Investment Advisor Deutsche Investment Management Americas Inc. Subadvisor The fund's subadvisor is Dreman Value Management, L.L.C. (Dreman) Portfolio Management Team E. Clifton Hoover, Jr., CFA, Dreman Chief Investment Officer, Managing Director of Dreman and Lead Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Dreman Value Management, L.L.C. in 2006. — Prior to joining Dreman Value Management, L.L.C., Managing Director and a Portfolio Manager at NFJ Investment Group since 1997. — MS, Texas Tech University. Wesley Wright, Dreman Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Dreman Value Management, L.L.C. in 2008. — Responsible for current portfolio holdings for the firm's International Value and All Cap Value products. — Prior to joining Dreman Value Management. L.L.C., worked as an Equity Analyst at Hillcrest Asset Management. — BS, Texas A&M University; MBA, SMU Cox School of Business. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at February 28, 2015 (22.5% of Net Assets) Country Percent 1. ING Groep NV Financial services company Netherlands 2.3% 2. Aegon NV Offers life and health insurance products Netherlands 2.3% 3. Tata Motors Ltd. Manufactures cars and commercial automotive vehicles India 2.3% 4. Telefonica SA Provider of telecommunication services to European and Latin American countries Spain 2.3% 5. Mitsubishi UFJ Financial Group, Inc. Provides variety of financial and investment services Japan 2.3% 6. Nomura Holdings, Inc. Holding company which manages financial operations Japan 2.2% 7. Sumitomo Mitsui Financial Group, Inc. Holding company that provides commercial banking and other financial services Japan 2.2% 8. BASF SE Explores and produces oil and natural gas Germany 2.2% 9. Rolls-Royce Holdings PLC Manufactures aero, marine and industrial gas turbines United Kingdom 2.2% 10. Credit Suisse Group AG International financial services group Switzerland 2.2% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 10. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 40 for contact information. Investment Portfolio as of February 28, 2015 (Unaudited) Shares Value ($) Equity Securities 95.8% Australia 2.1% BHP Billiton Ltd. (ADR) (a) (Cost $2,721,721) Belgium 2.0% Delhaize Group SA (ADR) (Cost $1,051,862) Bermuda 1.9% Marvell Technology Group Ltd. (b) (Cost $1,333,702) Brazil 5.4% Cia Energetica de Minas Gerais (ADR) (a) Itau Unibanco Holding SA (ADR) (Preferred) Vale SA (ADR) (a) (Cost $7,626,585) Canada 5.8% Agrium, Inc. Kinross Gold Corp.* Suncor Energy, Inc. Yamana Gold, Inc. (Cost $7,907,794) China 2.0% CNOOC Ltd. (ADR) (a) (Cost $2,708,802) France 4.0% Societe Generale SA (ADR) (a) Total SA (ADR) (a) (Cost $3,446,967) Germany 6.3% Allianz SE (ADR) BASF SE (ADR) Siemens AG (ADR) (Cost $5,289,800) Hong Kong 1.9% China Mobile Ltd. (ADR) (a) (Cost $1,440,659) India 4.2% Infosys Ltd. (ADR) (a) Tata Motors Ltd. (ADR) (a) (Cost $2,279,808) Israel 1.9% Teva Pharmaceutical Industries Ltd. (ADR) (Cost $1,384,497) Japan 12.6% Canon, Inc. (ADR) Komatsu Ltd. (ADR) Mitsubishi UFJ Financial Group, Inc. (ADR) Nippon Telegraph & Telephone Corp. (ADR) Nomura Holdings, Inc. (ADR) Sumitomo Mitsui Financial Group, Inc. (ADR) (Cost $11,161,485) Korea 4.0% KB Financial Group, Inc. (ADR) (a) SK Telecom Co., Ltd. (ADR) (Cost $2,920,390) Mexico 2.0% America Movil SAB de CV "L" (ADR) (a) (Cost $2,137,795) Netherlands 6.6% Aegon NV (Registered) (a) (c) ING Groep NV (ADR)* (a) Royal Dutch Shell PLC "A", (ADR) (a) (Cost $5,890,548) Norway 1.6% Statoil ASA (ADR) (a) (Cost $2,053,285) Russia 4.6% CTC Media, Inc. (b) Gazprom OAO (ADR) LUKOIL OAO (ADR) (Cost $6,860,298) Spain 6.5% Banco Bilbao Vizcaya Argentaria SA (ADR) (a) Banco Santander SA (ADR) Telefonica SA (ADR) (a) (Cost $6,116,742) Switzerland 6.2% ABB Ltd. (ADR)* Credit Suisse Group AG (ADR)* (a) UBS Group AG* (c) (Cost $6,018,694) United Kingdom 14.2% BAE Systems PLC (ADR) (a) Barclays PLC (ADR) (a) BP PLC (ADR) HSBC Holdings PLC (ADR) (a) Rolls-Royce Holdings PLC (ADR)* Smith & Nephew PLC (ADR) (a) Tesco PLC (ADR) (a) (Cost $13,435,373) Total Equity Securities (Cost $93,786,807) Securities Lending Collateral 32.0% Daily Assets Fund Institutional, 0.11% (d) (e) (Cost $33,948,548) Cash Equivalents 4.2% Central Cash Management Fund, 0.06% (d) (Cost $4,421,452) % of Net Assets Value ($) Total Investment Portfolio (Cost $132,156,807)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security † The cost for federal income tax purposes was $136,621,892. At February 28, 2015, net unrealized appreciation for all securities based on tax cost was $3,409,872. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $16,700,570 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $13,290,698. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at February 28, 2015 amounted to $33,188,665, which is 31.3% of net assets. (b) Listed on the NASDAQ Stock Market, Inc. (c) Listed on the New York Stock Exchange. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Equity Securities Australia $ $
